On Rehearing.
We have indicated the nature and limited power of a plea of nolo contendere, which may be interposed in a federal court by the consent of its presiding judge. No such plea is recognized; nor could one be entered or sentence had thereon, under our system of jurisprudence. There was no error in sustaining plaintiff's objection to the offer by defendant to introduce in evidence — for the stated purpose of disqualifying Murphy as a witness — his conviction and sentence entered (on such plea) in the United States District Court for perjury or subornation of perjury. The plea of nolo contendere served its purpose in that *Page 689 
court. Since it did not obtain and could not be entered in the state court, it must be limited in its effect, purpose, and good faith. We have an analogy, in equity, well stated in Prowell v. Wilson, 219 Ala. 645, 123 So. 38, in the express and limited effect or protestation in the caption of a plea to prevent a defendant from being concluded in another suit by admissions so made.
In accord with our decisions, as indicated on the original hearing, the trial court instructed the jury as affecting plaintiff's credibility, and not as to his disqualification as a witness, by reason of the nature of the plea he entered.
We have re-examined, on rehearing, the effect of our statute, section 7722, Code, as to its application to convictions in the federal courts for perjury or subornation of perjury. The view now entertained denies the application for rehearing.
The writer, Justices BROWN and KNIGHT concur in the view of Mr. Justice BOULDIN, stated as follows: